Citation Nr: 1504935	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include capsulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In November 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed on the claim for a bilateral foot disorder.  The Board notes that the Veteran's complete service records are unavailable.  The Veteran has reported that part of his service treatment records (STR's) were lost during a change of station move.  An August 2008 Formal Finding of Unavailability of the complete STR's is also located in the claims file.  

The Veteran contends that his foot condition began while on active duty and has continued to persist.  An April 3, 1987 service treatment note reflects that the Veteran complained of pain and swelling in his feet.  An April 6, 1987, note shows that the Veteran complained of heel and ankle pain and was prescribed heel cups.  At a November 2014 Board hearing, the Veteran testified that he had problems with his feet in service and he has had the same symptomatology since service.  VA and private treatment records show a history of bilateral foot complaints and treatment, to include surgery.  Currently, the Veteran has several bilateral foot diagnoses to include neuroma, sesamoiditis tendonitis/capsulitis, and plantar fasciitis.  

The claims file contains evidence of a currently diagnosed bilateral foot disorder, evidence of in-service foot symptomatology, and the Veteran's competent statements regarding a continuity of foot symptomatology since service.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Therefore, as a result of the above findings, the Board finds that an examination and opinion are needed to determine whether the Veteran's currently diagnosed bilateral foot condition is related to his active military service.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any relevant VA treatment records since April 2012 not currently associated with the claims file.  For any private treatment since August 2012, the Veteran should be sent the appropriate releases and those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Afford the Veteran a VA examination to determine the etiology of any current bilateral foot disorder.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral foot disorder had its onset in or is etiologically related to service.  

The Veteran's claims folder must be made available to and reviewed by the examiner and the examiner should acknowledge such review.  A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

3.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




